Brito v RDJ Express Transp. (2016 NY Slip Op 00594)





Brito v RDJ Express Transp.


2016 NY Slip Op 00594


Decided on January 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2016

Tom, J.P., Sweeny, Gische, Kapnick, JJ.


52 302568/13

[*1]Jose Brito, Plaintiff-Respondent,
vRDJ Express Transport, et al., Defendants-Appellants.


Keane & Bernheimer PLLC, Hawthorne (Jason M. Bernheimer of counsel), for appellants.
Subin Associates, LLP, New York (Robert J. Eisen of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered April 17, 2014, which granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff failed to establish entitlement to summary judgment on the issue of liability in this action where plaintiff's vehicle was double-parked in a lane of travel in violation of 34 RCNY 4-08(f)(1), when it was struck by defendants' vehicle as that vehicle attempted to pass plaintiff's car. Plaintiff failed to show that his own negligence in double-parking his car in the traveling lane was not a proximate cause of the accident (see White v Diaz, 49 AD3d 134, 138-140 [1st Dept 2008]; Gonzalez v Ceesay, 98 AD3d 1078 [2d Dept 2012]), and we reject his assertion that the fact that his vehicle was double-parked merely furnished the occasion for the accident, as a matter of law (see Pickett v Verizon N.Y. Inc., 129 AD3d 641 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2016
CLERK